Citation Nr: 0815383	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-22 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to December 
1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from November 2005 and March 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied the veteran's claim for 
a service connection for bilateral hearing loss.

In his June 2006 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran appears to have raised a new claim of 
entitlement to service connection for vertigo. The Board 
refers that claim to the RO for appropriate action.


FINDINGS OF FACT

The veteran's currently diagnosed bilateral hearing loss 
first manifested during his period of active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303 (2007).  

When no preexisting condition is noted at the time a veteran 
enters service, the presumption of soundness arises and the 
veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  
3.304(b) (2007).  

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).

In this case, the veteran claims that his currently diagnosed 
bilateral hearing loss was caused by noise exposure that he 
incurred in service.  Specifically, he contends that he was 
subjected to acoustic trauma while serving as a member of the 
infantry in the Marine Corps.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).

The service medical show reveal that on examination prior to 
his entry into service in June 1957, the veteran was given a 
whisper voice test on which he scored 15/15 bilaterally, 
which was considered normal.  Clinical evaluation was 
otherwise negative for any hearing abnormalities.  Since 
hearing loss was not noted on examination prior to the 
veteran's entry into service, the presumption of soundness 
applies.  38 C.F.R.§ 3.304(b) (2007).

The service medical records are silent as to any complaints, 
diagnoses, or treatment for hearing loss up until the time of 
his separation from service in December 1960.  At that time, 
the veteran was administered another whisper voice test, on 
which he scored 15/15 bilaterally.  Significantly, however, 
the veteran was also given an audiometric examination, the 
results of which, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
30
60
LEFT
15
10
5
30
45

Parenthetically, the Board notes that prior to November 1967, 
service department audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  The above audiological 
findings have been converted to the ISO standard.

These results reflect high frequency bilateral hearing loss 
at 4000 Hertz that meets VA criteria for a disability.  
38 C.F.R. §  3.385 (2007).  In this regard, the Board 
acknowledges that the RO, in its November 2005 rating 
decision, found that the veteran's December 1960 audiogram 
results were "not adequate for VA rating purposes."  
However, no explanation for this finding was given and the 
Board therefore does not consider it probative. 

The Board further notes that at service separation, the 
veteran's hearing was assessed as normal under the whisper 
voice test.  Nevertheless, the Board finds that the probative 
value of that measurement is outweighed by the results of the 
contemporaneous audiometric examination, which demonstrated 
high-frequency hearing loss in both ears.  See 38 C.F.R. § 
4.85(a) (1994).  Godfrey v. Brown 8 Vet. App. 113, 126 fn. 8 
(1995) (observing that "[m]ore accurate hearing-test methods 
have largely replaced the 'whisper' test").  

Given that the service medical records reflect that the 
veteran had normal hearing upon entering service and 
developed high-frequency bilateral hearing loss by the time 
of his separation from active duty, the Board finds that the 
veteran incurred bilateral hearing loss during service.  38 
U.S.C.A. § 1110; 38 C.F.R § 3.303 (2007).  

Additionally, the Board observes that the veteran's VA 
medical records show that in May 1991, the veteran reported a 
history of hearing loss and tinnitus.  A VA  audiological 
evaluation conducted at that time revealed sensorineural 
hearing loss, bilaterally.  The record thereafter shows that 
the veteran received hearing aids in October 1992 and has 
received ongoing treatment for hearing problems from VA and 
private medical providers.  The most recent clinical evidence 
includes VA audiological assessments dated in February 2003 
and April 2005, which show bilateral hearing loss for VA 
compensation purposes, and a report from the veteran's 
private audiologist, dated in April 2006, stating that the 
veteran currently suffers from sensorineural hearing loss 
that is traceable to an explosion that occurred in his work 
area while a member of the infantry.  The private 
audiologist's opinion relating the veteran's bilateral 
hearing loss to his active service is the only medical 
opinion of record that addresses the etiology of the 
veteran's bilateral hearing loss.  In this regard, the Board 
notes that the RO indicated it would schedule the veteran for 
a VA audiological examination upon receipt of his service 
medical records.  However, the record does show that such an 
examination was ever scheduled and, indeed, the veteran 
denies than one was ever performed.

In sum, the Board finds that the evidence is sufficient to 
support the veteran's claim that his currently diagnosed 
bilateral hearing loss first manifested during service.  The 
Board thus concludes that he incurred bilateral hearing loss 
as a result of his active duty and that the criteria for 
service connection have been met.  


ORDER

Service connection for bilateral hearing loss is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


